Article I – Public Peace and Order

50.01 Certain State Criminal Laws Adopted.

       In order to promote public peace and order the provisions of the Wisconsin Criminal Code,
generally Chapters 939 to 951, Wis. Stats., and as amended, are hereby incorporated into the Code.
Violation of any of those Chapters may be prosecuted as a violation of a provision of this Chapter.

50.02 Definitions.

       A.      Movable Property has the meaning given in § 943.20(2)(ag), Wis. Stats.

       B.      Property has the meaning given in § 943.20(2)(b), Wis. Stats.

       C.      Property of Another has the meaning given in § 943.20(2)(c), Wis. Stats.

50.03 Disorderly Conduct.

        Whoever, in a public or private place, engages in violent, abusive, indecent, profane,
boisterous, unreasonably loud or otherwise disorderly conduct under circumstances in which the
conduct tends to cause or provoke a disturbance may be penalized as provided in this Chapter.

50.04 Damage to Property.

       Whoever intentionally causes damage to any physical property of another without the
person’s consent may be penalized as provided in this Chapter.

50.05 Theft.

       Whoever intentionally takes and carries away, uses, transfers, conceals, or retains
possession of movable property of another without the person’s consent and with intent to deprive
the owner permanently of possession of such property may be penalized as provided in this
Chapter.

50.06 Issue of Worthless Check.

        A.     Whoever issues any check or other order for the payment of money which, at the
time of issuance, he or she intends shall not be paid may be penalized as provided in this Chapter.

        B.     Any of the following is prima facie evidence that the person at the time he or she
issued the check or other order for the payment of money, intended it should not be paid:

               1.     Proof that, at the time of issuance, the person did not have an account with
                      the drawee.


                                                      EXHIBIT
                                                2          1
        Case 2:20-cv-00620-JPS Filed 04/24/20 Page 1 of 1 Document 19-1
